Citation Nr: 9921649	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  95-34 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 40 percent for 
residuals of a gunshot wound to the right hand.

2.  Entitlement to a rating greater than 70 percent for post 
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in April 1994 and June 1996, 
in which the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA) denied the veteran's 
claims of entitlement to increased ratings for PTSD and 
residuals of a gunshot wound to the right hand.  The veteran 
subsequently perfected appeals of these decisions.

In a September 1998 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's residuals of a gunshot wound to the right 
hand have been identified as reflex sympathetic dystrophy 
(RSD), he wears a protective orthopedic glove on his right 
hand, and has identified symptoms of extreme sensitivity to 
touch, constant pain, swelling, numbness, sweating, decreased 
grip strength, decreased sensation in the fingers, limitation 
of motion, normal electromyographic studies and a normal 
nerve conduction study.  

3.  The veteran's PTSD is manifested by complaints of 
moodiness, anxiety, depression, nightmares, the ability to 
work 1-2 times a week, maintaining a marriage for more than 
20 years but with recent withdrawal from family, no friends, 
no association with people, nightmares, flashbacks, temper 
problems, irritability, decreased memory and concentration, 
full orientation, no acute distress, fair self grooming, no 
suicidal ideation or homicidal ideation, decreased cognitive 
functions, inadequate short term and remote memory, fair 
insight and judgment, no perceptual disturbances or gross 
delusional thinking, and with a recent Global Assessment 
Functioning score of 45, indicating serious symptoms. 


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation greater than 40 
percent for residuals of a gunshot wound to the right hand 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Code 8516 (1998).

2.  The criteria for a schedular evaluation greater than 70 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.30, Diagnostic Code 9411 (1998); 
38 C.F.R. § 4.132, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's contentions regarding the increase in 
severity of his residuals of a gunshot wound to the right 
hand and PTSD constitute plausible or well-grounded claims.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that the VA has met its statutory obligation to 
assist him in the development of his claims. 38 U.S.C.A. 
§ 5107(a) (West 1991).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).
1.  Entitlement to a rating greater than 40 percent for 
residuals of a gunshot wound to the right hand.

Entitlement to service connection for residuals of a gunshot 
wound to the right hand was originally granted by the RO in a 
rating decision issued in October 1975 and assigned a 10 
percent evaluation effective April 22, 1975, the date of the 
veteran's claim.  This evaluation was continued until a June 
1996 RO decision, in which his residuals were determined to 
be 30 percent disabling, effective September 18, 1995.  In a 
May 1998 decision, the RO again increased the veteran's 
evaluation, assigning a 40 percent rating, also effective 
September 18, 1995.  The veteran maintained his disagreement 
with the assigned ratings and perfected an appeal from the 
June 1996 decision.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.124a (1998) (Schedule), the RO ascertained the severity 
of the veteran's residuals of a gunshot wound to the right 
hand by application of the criteria set forth in Diagnostic 
Code 8516, governing evaluations of disabilities to the 
peripheral nerves, and specifically, the ulnar nerve.  Under 
this provision, a 40 percent rating is warranted for 
incomplete paralysis resulting in a severe impairment.  A 60 
percent rating, the highest available under this Diagnostic 
Code, requires complete paralysis of the ulnar nerve with 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, marked atrophy in the dorsal 
interspace and thenar and hypothenar eminences, loss of 
extension of the ring and little fingers, and the inability 
of these fingers to spread or reverse, the inability of the 
thumb to adduct, and weakened flexion of the wrist.  The 
comments at the beginning of the ratings for the peripheral 
nerves state that the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesions or to 
partial regeneration.  Further, the commentary notes that 
when the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 

The Board notes that the veteran's disability could also be 
evaluated under limitation of motion of the hand/fingers or 
wrist, 38 C.F.R. § 4.71a (1998), Diagnostic Codes 5214 (wrist 
ankylosis), 5215 (wrist limitation of motion), 5216-5227 
(favorable and unfavorable ankylosis of the fingers), or 
38 C.F.R. § 4.73, Diagnostic Codes 5307-09 (muscle injuries 
involving the wrist, fingers and thumb).  However, under 
these provisions, the only available rating greater than his 
current 40 percent rating is for ankylosis, and there is no 
indication in the medical evidence that either his wrist or 
fingers are ankylosed.  Accordingly, these provisions are not 
beneficial to the veteran, and need not be substantively 
addressed or considered.

Reviewing the medical evidence of record, the Board notes 
that the veteran has had several electromyograph (EMG) 
studies and nerve conduction studies which show low normal 
ulnar nerve response and functioning.  Outpatient treatment 
and VA examination reports have recently shown that the 
veteran wears an orthopedic glove on his right hand due to 
its sensitivity to air and touch, and that he has decreased 
sensation to pinprick, weakened grip strength, swelling, 
limitation of motion of the fingers and wrist due to pain, 
sporadic edema, and some contraction of the fingers.  There 
is no reported atrophy of the fingers.  Additionally, in all 
of his examination reports the veteran had limited active 
motion of the wrist and fingers due to pain, and declined to 
allow the examiner to engage in passive motion because of 
pain.  Moreover, at his January 1999 examination he reported 
that he can use his right hand, but that he does not due to 
pain.

Given the clinical evidence of essentially normal ulnar nerve 
functioning, the absence of atrophy, and the ability of the 
veteran to move his fingers and thumb, despite the pain, the 
Board finds that the evidence does not support a finding of 
complete paralysis of the ulnar nerve under the criteria set 
out in Diagnostic Code 8516.  While the veteran does have 
some contraction of the fingers, he has not been shown to 
have "griffin claw" deformity specifically, and although he 
has significant limitation of motion due to pain, this 
limitation has not been shown to make it impossible to move 
the fingers, only extremely painful to do so.  Finally, the 
Board finds the clinical evidence indicating normal ulnar 
nerve functioning is more probative of a lack of complete 
paralysis than his symptomatology.  Consequently, the Board 
finds that his symptoms more nearly approximate a severe 
impairment of the ulnar nerve with incomplete paralysis, and 
entitlement to a rating greater than 40 percent is denied.

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) and found that the evidence 
did not warrant such a referral.  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

2.  Entitlement to a rating greater than 70 percent for PTSD.

In an April 1994 decision, the RO initially granted the 
veteran entitlement to service connection for his PTSD, 
assigning a 30 percent rating, effective September 30, 1993, 
the date of his claim.  The veteran perfected an appeal of 
this decision.  In a June 1996 decision, the RO increased the 
veteran's disability evaluation for PTSD to 50 percent, 
effective the date of his claim, September 30, 1993.  Most 
recently, in a May 1998 decision the RO again increased the 
veteran's evaluation to 70 percent, also effective September 
30, 1993.  The veteran maintained his disagreement with this 
evaluation.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (1998) (Schedule), the RO ascertained the severity of 
the veteran's PTSD by application of the criteria set forth 
in Diagnostic Code 9413, as revised, effective November 7, 
1996, which requires application of Diagnostic Code 9440.  As 
noted, the regulations governing the evaluation of 
psychiatric disorders were revised effective November 7, 
1996, because the veteran's claim was filed in 1993, prior to 
the revision, he is entitled to evaluation under the 
regulations, old or new, which offer him the most favorable 
outcome for the period after the effective date of the 
amended regulations.  See 38 U.S.C. § 1155; Rhodan v. West, 
12 Vet. App. 55, 57 (1998); DeSousa v. Gober, 10 Vet. App. 
461, 465-67 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Accordingly, the Board must consider the regulations 
in effect after November 7, 1996, as well as the former 
regulations and determine which is more favorable to the 
veteran for this period.  

Under the revised regulations, a 100 percent rating is 
warranted for total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform the 
activities of daily living (including maintenance of personal 
hygiene), disorientation of time or place, memory loss for 
names of close relatives, his or her own occupation, or his 
or her own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 
9440 (1998).  Pursuant to the regulations in effect prior to 
November 7, 1996, a 100 percent rating is warranted for 
claimants whose attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, who has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy, 
resulting in profound retreat from mature behavior, or who is 
demonstrably unable to obtain or retain employment.  

The evidence of record indicates that the veteran has worked 
for a railroad company for approximately the past 20 years, 
and recently he has been "on reserve status" working only 
1-2 times a week, which he states suits him well.  He also 
has asserted that his job suits him well because he works 
alone.  During his VA psychiatric examinations from 1993 to 
1999, the veteran indicated that he has problems with 
moodiness, anxiety, depression, nightmares, sleep 
disturbance, suspiciousness, anger control, irritability, and 
flashbacks.  He most recently reported that he does no 
activities outside of his job, that he has withdrawn from his 
family and wife of over 20 years, and that he has no friends.  
His objective findings indicate that he has always been 
fairly well groomed, with no indications of poor hygiene, and 
has always been noted to be fully oriented and alert.  He 
most recently was found to have inadequate remote and short 
term memory, limited concentration span, and decreased 
cognitive functions, but he had no gross delusional thinking, 
no hallucinations, no perceptual disturbances, and fair 
insight and judgment.  There is no indication in either the 
VA examination reports or the outpatient treatment records 
that the veteran has lost touch with reality or has disturbed 
thought patterns.  Furthermore, he has continually, and is 
still, working, and is able to perform his daily activities.  
While he has some memory recall problems, there is no 
evidence to suggest that he cannot recall his name, his 
family or his occupation.  He has reportedly withdrawn from 
his family; however, he has maintained a marriage for over 20 
years, and in any case, the level of impairment in his social 
interactions is fairly represented in his 70 percent rating.

His Global Assessment Functioning score has ranged from 50 
down to 45,which both cover the same level of impairment.  
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders, 32 (4th ed. 1994).  A GAF of 41 to 50 is 
defined as "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  His 
level of impairment as reflected in his GAF score is 
adequately reflected in his 70 percent evaluation, which 
indicates severe impairment in his social and occupational 
functioning.  Based on the foregoing, the Board finds that 
the veteran's symptomatology does not satisfy the criteria 
for a 100 percent rating under either the old or the new 
regulations.  Therefore, neither one is more favorable to the 
veteran, and his claim of entitlement to a rating greater 
than 70 percent for his service-connected PTSD is denied.

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) and found that the evidence 
did not warrant such a referral.  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).
ORDER

Entitlement to a rating greater than 40 percent for residuals 
of a gunshot wound to the right hand is denied.

Entitlement to a rating greater than 70 percent for PTSD is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

